DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment and remark filed 10/06/2021.
Election/Restrictions
Claims 1-7, 9-10, and new claims 13-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, 11-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method for introducing electric conductors into an overmolding of a steering wheel frame having the step of simultaneously introducing both a first layer of an electric conductor and a second layer of an electric conductor into a single cut that has been created, as recited in the independent claim 1;
a method for heating a vehicle steering wheel and for sensing a contact on a steering wheel, having the step of, during sensor operation of the vehicle steering wheel , the electric conductor is connected to a predetermined potential for active shielding of the second layer; during sensor operation of the vehicle steering wheel, the second electric conductor  is used as a sensor layer for capacitive sensing of hand contacts; and at least the first electric conductor is alternately switched to the heating operation and to the sensor operation, wherein the time intervals of the heating operation and the sensor operation show periods of less than a tenth of a second, as recited in the independent claim 8;
a method for introducing electric conductors into an overmolding of a steering wheel, having the step of simultaneously with introducing the first electric conductor, introducing a second electric conductor at a second depth in the same cut as the first electric conductor, the second depth being different than the first depth, the second electric conductor forming a sensor layer in the steering wheel for sensing contact on a steering wheel, as recited in the independent claim 14;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
October 16, 2021